Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered July 25, 1994, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of a violation of his statutory right to a speedy trial (see, CPL 30.30) has been forfeited by the entry of his plea of guilty (see, People v O’Brien, 56 NY2d 1009; People v Suarez, 55 NY2d 940). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.